Citation Nr: 1638771	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-11 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain with intervertebral disc syndrome (IVDS) (low back disability).

2.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to May 1991, and also had periods of active and inactive duty for training (ACDUTRA and INACDUTRA).  The matter of the rating for the Veteran's low back disability is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that continued a 10 percent rating for the low back disability.  An interim January 2015 rating decision granted service connection for left lower extremity radiculopathy, rated 10 percent, effective May 7, 2014.  In August 2015, a Veterans Law Judge (VLJ) other than the undersigned assumed jurisdiction of the matter of the rating for left lower extremity radiculopathy, and remanded both claims for further development.  The case is now assigned to the undersigned.

[An interim March 2016 rating decision granted service connection for right lower extremity radiculopathy, rated 0 percent, effective December 30, 2013.  The record does not show that the Veteran has disagreed with that rating decision.  Therefore, that matter is not before the Board.]


FINDINGS OF FACT

1.  It is reasonably shown that from December 24, 2014, the Veteran's lumbosacral strain with IVDS was productive of flexion limited to 60 degrees or less; at no time under consideration is the low back disability shown to have been manifested by flexion limited to 30 degrees or less, ankylosis, incapacitating episodes of IVDS, or neurological impairment other than lower extremity neuropathy.

2.  At no time under consideration is the Veteran's left lower extremity radiculopathy shown to have been manifested by more than mild, incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  The Veteran's low back disability warrants "staged" ratings of 10 percent prior to December 14, 2014, and [an increased] 20 percent (but no higher) from that date, but not earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes (Codes) 5237, 5243 (2015).

2.  A rating in excess of 10 percent for left lower extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA's duty to notify was satisfied by an October 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In August 2015, the Board remanded these matters for further development (to include securing updated records, verifying periods of ACDUTRA and INACDUTRA, and securing an addendum medical opinion).  [The purpose of the request for development regarding periods of ACDUTRA and INACDUTRA is not evident.]  The AOJ has fully complied with those remand orders.  VA examinations were conducted in November 2009 and December 2014 (with November 2015 addendum opinion pursuant to the August 2015 Board remand).  Together, they contain sufficient information to allow for proper consideration of the governing rating criteria.  

The Board notes that there are some conflicting findings in the record regarding whether or not the Veteran has thoracolumbar spine degenerative arthritis.  However, whether or not he does is not material in the matter at hand; whether or not there is X-ray-confirmed arthritis is critical only in determining whether a compensable rating under 38 C.F.R. § 4.71a, Code 5003 is warranted.  As the Veteran's low back disability is already assigned the maximum rating afforded under Code 5003, whether or not he has X-ray confirmed arthritis is immaterial.  Accordingly, a remand to clarify that question is not necessary, and would only result in undue delay.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received on September 30, 2008, the period for consideration is from September 30, 2007 to the present.
The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Low Back Disability

The Veteran's lumbar strain is rated 10 percent under Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine, which provides that a 10 percent rating is warranted for flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for flexion of the thoracolumbar spine to 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent (maximum) rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

IVDS may alternatively be rated under the Formula for Rating IVDS Based on Incapacitating Episodes.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Note (1).  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  38 C.F.R. § 4.71a, Code 5243.

August 2007 VA records note reports of low back pain treated with physical therapy in the past and current home exercises.  Subsequent VA treatment records are largely silent for low back treatment.  In her February 2009 notice of disagreement, the Veteran contended that low back pain affected her work and interfered with sleep.  VA records note she worked as a letter carrier.  She said her condition left her "unable to function."  

March 2009 VA records note chronic low back pain for over 10 years (treated infrequently with ibuprofen) and a subsequent diagnosis of low back degenerative joint disease (DJD).  September 2009 VA records show the Veteran complained of worsening low back pain despite physical therapy at home.  The pain was worse with prolonged standing and during her menstrual cycle.  Range of motion studies were not conducted, but the provider noted worsening low back symptoms that had a "significant effect on her life and her job."  
On November 2009 VA examination, the Veteran reported chronic low back pain.  She denied any history of hospitalization or surgery, trauma to the spine, or neoplasm.  She also denied bowel or bladder complaints, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  There was no history of fatigue or weakness, but the Veteran did endorse decreased motion, stiffness, spasms, and pain.  Her pain was caused by carrying mail, prolonged walking, and prolonged standing, and was described as a sharp, constant, moderate pain occurring daily and radiating to both lower extremities.  She denied flare-ups and incapacitating episodes.  On physical examination, her posture, gait, and spinal curvature were normal.  The examiner noted pain with thoracic spine motion and tenderness on the left and right.  However, there was no abnormal gait or spinal contour.  Muscle strength was normal throughout without signs of atrophy.  Sensation and reflexes were also normal.  Active range of motion tests found flexion to 90 degrees, extension to 20 degrees, and left and right lateral rotation and flexion each to 20 degrees.  There was objective evidence of pain on active motion and repetitive motion, but there was no additional limitation of function or motion following repetition.  Imaging studies revealed no acute findings and were felt to show an age-appropriate lumbar spine.  The examiner noted that the Veteran worked as a mail carrier and had lost no time from work during the prior 12 month period.  However, her low back disability was felt to have mild effects on chores, shopping, recreation, traveling, and toileting, moderate effects on exercise, sports, and bathing, and no effect on feeding or grooming.

A February 2011 MRI found very minor lower lumbar spondylosis, unchanged since 2003.  December 2013 VA records note reports of low back pain that radiated down the right posterior thigh, knee, calf, and foot.  The Veteran said prolonged sitting, prolonged walking, and cold weather aggravated the pain, though she remained relatively asymptomatic so long as she remained active.  She still worked as a postal letter carrier.  On physical examination, there was full active lumbar range of motion and strength, with pain on both flexion and extension.  Straight leg raising tests were negative bilaterally.  Muscle strength in the lower and upper extremities was normal.  Sensation and reflexes were all intact, but there was tenderness along the lower paraspinals.  There was no obvious scoliosis or spine deformity.  
An October 2014 physical medicine rehabilitation note indicates the Veteran presented with symptomatic lumbar spondylosis and chronic, stable, axial low back pain that radiated to the right lower extremity at times.  She had no other complaints.  July 2014 MRIs were reviewed, and showed disc protrusion with mild touching of the left L5 nerve root, stable L5-S1 mild bilateral neural foraminal stenosis, and no central thecal sac stenosis or cauda equina impingement.  November 2009 X-rays were reviewed and showed no acute findings.  On physical examination, the Veteran's gait and stance were normal and light touch sensation and motor function were intact throughout.  Deep tendon reflexes were also full and symmetrical.  The thoracolumbar spine was straight.  No palpable masses, tenderness, or other deformities were noted.  Range of motion was "approximately [one half to two thirds] full with discomfort at end range in all planes."  However, no specific ranges (in degrees) were noted.  

On December 14, 2014 VA examination, the Veteran said she continued to have intermittent pain and stiffness with radiation of low back pain to the left lower extremity accompanied by numbness and tingling.  She denied bowel or bladder incontinence symptoms.  The examiner noted a July 2014 MRI found left paracentral disc protrusion with mild touching of the left L5 nerve root in the lateral recess.  The Veteran denied flare-ups impacting the function of the thoracolumbar spine, but did endorse functional impairment due to painful motion and limitation of motion.  Range of motion studies found flexion to 60 degrees, and 20 degrees (each) of extension, right lateral flexion, right lateral rotation, left lateral flexion, and left lateral rotation.  There was pain with all ranges of motion, which of itself caused functional impairment.  There was no evidence of pain with weight-bearing, though there was tenderness to deep palpation at the lumbar paravertebral muscles.  The examiner found no change in function after repetitive testing.  The examination was conducted immediately after repetitive use over time and did not reveal significant limitations due to pain, weakness, fatigability, or incoordination after such use.  The examination was not conducted during a flare-up, and the examiner again noted that the Veteran specifically denied flare-ups of back disability.  The Veteran did have muscle spasm, guarding, and localized tenderness, but not to a degree that resulted in abnormal gait or spinal contour.  Muscle strength was normal with no signs of atrophy.  Reflexes and sensation were also normal.  Straight leg raising tests were positive on the left side.  The examiner noted mild intermittent radicular pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity that indicated mild involvement of the sciatic nerve.  There was no ankylosis.  The examiner diagnosed IVDS, but did not find evidence of signs or symptoms of IVDS requiring bed rest prescribed by a physician and treatment in the prior 12-month period.  The Veteran did not use assistive devices, and did not have any other pertinent physical findings.  Imaging studies did not confirm low back arthritis.  The examiner noted the Veteran's low back disability impacted her ability to work insofar as prolonged sitting increases pain.

January 2015 VA records note reports of low back pain, rated 8 out of 10 in severity, aggravated by standing and walking, with no identified relief factors.  Subsequent VA records note consistent reports of back pain, but do not include range of motion studies or substantive findings regarding the low back disability.  

A November 2015 addendum opinion (pursuant to the August 2015 Board remand) restated the prior finding that the Veteran's painful motion and limited motion, of themselves, contributed to the impairment noted on examination, but that there was no additional loss of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The examiner also again noted that, though the Veteran is competent to speak to limitation of motion on flare-ups, she had specifically denied any functional impact due to flare-ups.

After reviewing the record, the Board finds that the evidence reasonably shows a higher 20 percent rating is warranted for the Veteran's low back disability from December 14, 2014, as the examination on that date found thoracolumbar spine flexion limited to 60 degrees.  Thus, the criteria for a 20 percent rating (forward flexion limited to 60 degrees or less) were met from the date of that examination (December 14, 2014), but not earlier (as there is nothing in the record prior to December 2014 documenting impairment meeting or approximating the limitations associated with a 20 percent rating).  To warrant the next higher (40 percent) rating, the evidence must show that the Veteran's low back disability has been manifested by flexion limited to 30 degrees or less, ankylosis, or IVDS with incapacitating episodes having a total duration of at least four weeks, but less than six weeks in a 12-month period.  See 38 C.F.R. § 4.71a, Codes 5237, 5243.  There is no evidence in the record showing thoracolumbar flexion was limited to 30 degrees.  Furthermore, there is no evidence of ankylosis or of incapacitating episodes of IVDS.  Therefore, at no time under consideration is a rating in excess of 20 percent for the Veteran's low back disability warranted.  Id.

As noted above, the matter of the rating for right lower extremity radiculopathy is not before the Board at this time, and the matter of the rating for left lower extremity radiculopathy is discussed separately below.  However, the Board must still consider whether the Veteran's low back disability has any neurological manifestations other than the already service-connected right and left lower extremity radiculopathies.  The Veteran's allegations in this regard relate solely to numbness, tingling, and pain radiating into her legs, which are already encompassed by her service-connected left and right lower extremity radiculopathies.  She has consistently denied any other neurological complaints.  There is no clinical evidence suggesting there is additional neurological pathology.  Therefore, a further separate rating for neurological manifestations is not warranted.  

Left Lower Extremity Radiculopathy

Turning to the Veteran's left lower extremity radiculopathy, such disability is currently rated 10 percent under Codes 8520, which provides for a 10 percent rating for mild, incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for incomplete paralysis of the sciatic nerve that is moderate; a 40 percent rating for moderately severe incomplete paralysis, a 60 degree rating is warranted for severe, incomplete paralysis (with marked muscular atrophy), and a 100 percent (maximum) rating is warranted for complete paralysis of the sciatic nerve, such that the foot dangles and drops, no active movement is possible of the muscle below the knee, or flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 8520.  

The Veteran's only allegations describing her left lower extremity radiculopathy refer to numbness, tingling, and radiating pain on that side, she has consistently denied any additional neurological impairment, and the only evidence in the record addressing the severity of her left lower extremity neurological complaints is the December 2014 VA examination report (with November 2015 addendum) that notes mild involvement of the sciatic nerve.  Accordingly, the Board finds there is simply nothing in the record suggesting the Veteran's left lower extremity radiculopathy has ever been manifested by more than mild, incomplete paralysis of the sciatic nerve.  Consequently, a rating in excess of 10 percent for left lower extremity radiculopathy is also not warranted.  

The Board has also considered whether referral for extraschedular consideration is indicated.  The Veteran's low back disability is manifested as (and rated based on) limited, painful motion with associated neurological complaints, and her left lower extremity radiculopathy is manifested as (and rated based on) numbness, tingling, and radiating pain in the left lower extremity.  There is no objective evidence or allegation suggesting that the disability pictures presented by the Veteran's low back disability or left lower extremity radiculopathy are exceptional or that the schedular criteria are otherwise inadequate (i.e., the symptoms and impairment shown are all encompassed by the schedular criteria for the current rating assigned).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, it is not alleged (or suggested by the record) that the Veteran's low back disability or left lower extremity radiculopathy prevent her from engaging in gainful employment.  While she has repeatedly indicated that such disabilities are a hindrance in her work, the record reflects that she remains gainfully employed and has not been rendered unable to pursue or engage in gainful employment.  Hence, the matter of entitlement to TDIU rating is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the Board finds that the evidence reasonably shows that a 20 percent rating is warranted for the Veteran's low back disability, and to that extent, the appeal must be granted.  However, the preponderance of the evidence is against a rating in excess of 20 percent the her low back disability, against separate ratings for neurological impairment other than for left and right lower extremity radiculopathies, and against a rating in excess of 10 percent for left lower extremity radiculopathy.  Accordingly, the appeals in these matters must be denied


ORDER

A 20 percent (but no higher) rating for lumbosacral strain with IVDS is granted from December 14, 2014 (but not earlier), subject to the regulations governing payment of monetary awards.

A rating in excess of 10 percent for left lower extremity radiculopathy is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


